


Exhibit 10.79

 

GUARANTY OF PAYMENT

 

New York, New York

As of January 30, 2004

 

WHEREAS, S&W OF LAS VEGAS, L.L.C., a Delaware limited liability company, having
an office at c/o The Smith & Wollensky Restaurant Group, Inc., 1114 First
Avenue, New York, New York 10021 (the “Borrower”), has applied to MORGAN STANLEY
DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware corporation, having
an office at 825 Third Avenue, New York, New York 10022 (the “Lender”) for a
line of credit, which line of credit will be (a) evidenced by the Note, (b)
secured by, among other things, the Deed of Trust and (c) advanced pursuant to
the Loan Agreement, all as defined in Exhibit A attached hereto (the “Line of
Credit”);

 

WHEREAS, the Lender is willing to enter into the Loan Agreement and to make the
Advances (as defined in Exhibit A hereto) to the Borrower only if the
undersigned executes and delivers this Guaranty and guarantees payment to the
Lender of the Debt (as herein defined) in the manner hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to enter into the Loan Agreement
and to make the Advances to the Borrower, the undersigned hereby acknowledges,
agrees and confirms that all of the above recitals are true, correct and
complete and hereby covenants and agrees with the Lender as follows:

 

1.                                       The undersigned guarantees, absolutely,
irrevocably and unconditionally, to the Lender the payment of the Debt.  The
term “Debt” as used in this Guaranty shall mean all liabilities of the Borrower
to the Lender of whatever nature, whether now existing or hereafter incurred,
whether created directly or acquired by the Lender, by assignment or otherwise,
whether matured or unmatured and whether absolute or contingent, arising in
connection with the Note, the Deed of Trust, the Loan Agreement, or any other
document or instrument now or hereafter executed and/or delivered in connection
therewith or otherwise with respect to the Line of Credit (said Note, Deed of
Trust, Loan Agreement and other documents and instruments being collectively,
the “Loan Documents”), including, without limitation, all principal, interest,
additional interest (including specifically all interest accruing from and after
the commencement of any case, proceeding or action under any existing or future
laws relating to bankruptcy, insolvency or similar matters with respect to the
Borrower) and other sums of any nature whatsoever which may or shall become due
and payable pursuant to the provisions of the Loan Documents (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

 

2.                                       The undersigned agrees that the
undersigned shall indemnify and hold the Lender harmless and defend the Lender
at the undersigned’s sole cost and expense against any loss or liability, cost
or expense (including, but not limited to, reasonable attorneys’ fees and

 

--------------------------------------------------------------------------------


 

disbursements of the Lender’s counsel, whether in-house staff, retained firms or
otherwise), and all claims, actions, procedures and suits arising out of or in
connection with:

 

(a)                                  any ongoing matters arising out of the
transaction contemplated hereby, this Guaranty, the Debt, the Deed of Trust, the
Note, the Loan Agreement or any other Loan Document, including, but not limited
to, all costs of appraisals and reappraisals of the property encumbered by the
Deed of Trust or any part thereof;

 

(b)                                 any amendment to, or restructuring of, this
Guaranty, the Debt and the Deed of Trust, the Note, the Loan Agreement or any of
the other Loan Documents; and

 

(c)                                  any and all lawful action that may be taken
by the Lender in connection with the enforcement of the provisions of this
Guaranty, the Note, the Deed of Trust, the Loan Agreement or any of the other
Loan Documents, whether or not suit is filed in connection with the same, or in
connection with the undersigned, the Borrower and/or any partner, joint venturer
or shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding.

 

All sums expended by the Lender shall be payable on demand and, until reimbursed
by the Borrower or by the undersigned pursuant hereto, shall bear interest at
the default interest rate as set forth in the Note.

 

3.                                       The undersigned hereby represents and
warrants that all financial statements of the undersigned heretofore delivered
to the Lender by or on behalf of the undersigned are true and correct in all
material respects and fairly present the financial condition of the undersigned
as of the respective dates thereof, and no material adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof.

 

4.                                       In addition to any right available to
the Lender under applicable law or any other agreement, the undersigned hereby
gives to the Lender a continuing lien on, security interest in and right of
set-off against all moneys, securities and other property of the undersigned and
the proceeds thereof, now on deposit or now or hereafter delivered, remaining
with or in transit in any manner to the Lender, its affiliates, correspondents,
participants or its agents from or for the undersigned (other than separate
accounts maintained exclusively for payroll or taxes), whether for safekeeping,
custody, pledge, transmission, collection or otherwise or coming into possession
of the Lender in any way, and also, any balance of any deposit or brokerage
account and credits of the undersigned with, and any and all claims of the
undersigned against, the Lender or any such affiliate, correspondent,
participant or agent, at any time existing, as collateral security for the
payment of the Debt and all of the other obligations of the undersigned under
this Guaranty, including fees, contracted with or acquired by the Lender,
whether joint, several, absolute, contingent, secured, matured or unmatured (for
the purposes of this paragraph 4 and paragraphs 6, 8 and 16 below, collectively,
the “Liabilities”), hereby authorizing the Lender at any time or times, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
such Liabilities in such amounts as it may select, whether contingent, unmatured
or otherwise and whether any collateral security therefor is deemed adequate or
not.  The collateral security described herein shall be in addition to any
collateral security described in any separate

 

2

--------------------------------------------------------------------------------


 

agreement executed by the undersigned.  The Lender, in addition to any right
available to it under applicable law or any other agreement, shall have the
right, at its option, to immediately set off against any Liabilities all monies
owed by the Lender in any capacity to the undersigned, whether or not due, and
the Lender shall, at its option, be deemed to have exercised such right to set
off and to have made a charge against any such money immediately upon the
occurrence of any events of default set forth below, even though such charge is
made or entered on the books of the Lender subsequent to those events.

 

5.                                       All moneys available to the Lender for
application in payment or reduction of the Debt may be applied by the Lender in
such manner and in such amounts and at such time or times and in such order,
priority and proportions as the Lender may see fit to the payment or reduction
of such portion of the Debt as the Lender may elect.

 

6.                                       The undersigned hereby expressly agrees
that this Guaranty is independent of, and in addition to, all collateral
granted, pledged or assigned under the Loan Documents, and the undersigned
hereby consents that from time to time, before or after any default by the
Borrower, with or without further notice to or assent from the undersigned:

 

(a)                                  any security at any time held by or
available to the Lender for any obligation of the Borrower, or any security at
any time held by or available to the Lender for any obligation of any other
person or party primarily, secondarily or otherwise liable for all or any
portion of the Debt, any other Liabilities and/or any other obligations of the
Borrower or any other person or party, other than the Lender, under any of the
Loan Documents (“Other Obligations”), including any guarantor of the Debt and/or
any of such Other Obligations, may be accelerated, settled, exchanged,
surrendered or released and the Lender may fail to set off and may release, in
whole or in part, any balance of any deposit account or credit on its books in
favor of the Borrower, or of any such other person or party;

 

(b)                                 any obligation of the Borrower, or of any
such other person or party, may be changed, altered, renewed, extended,
continued, accelerated, surrendered, compromised, settled, waived or released in
whole or in part, or any default with respect thereto waived; and

 

(c)                                  the Lender may extend further credit in any
manner whatsoever to the Borrower, and generally deal with the Borrower or any
of the above-mentioned security, deposit account, credit on its books or other
person or party as the Lender may see fit;

 

and the undersigned shall remain bound in all respects under this Guaranty,
without any loss of any rights by the Lender and without affecting the liability
of the undersigned, notwithstanding any such exchange, surrender, release,
change, alteration, renewal, extension, continuance, compromise, waiver,
inaction, extension of further credit or other dealing.  In addition, all moneys
available to the Lender for application in payment or reduction of the Debt
and/or any Other Obligations may be applied by the Lender in such manner and in
such amounts and at such time or times and in such order, priority and
proportions as the Lender may see fit.

 

3

--------------------------------------------------------------------------------


 

7.                                       The undersigned hereby waives:

 

(a)                                  notice of acceptance of this Guaranty and
of the making of any Advances by the Lender to the Borrower;

 

(b)                                 presentment and demand for payment of the
Debt or any portion thereof;

 

(c)                                  protest and notice of dishonor or default
to the undersigned or to any other person or party with respect to the Debt or
any portion thereof;

 

(d)                                 all other notices to which the undersigned
might otherwise be entitled; and

 

(e)                                  any demand under this Guaranty.

 

8.                                       If any of the following events should
occur:

 

(a)                                  default under any of the Loan Documents and
its continuance beyond any applicable notice and/or grace periods therein
contained; or

 

(b)                                 the undersigned violates any provision of
this Guaranty;

 

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable.

 

9.                                       This is a guaranty of payment and not
of collection and the undersigned further waives any right to require that any
action be brought against the Borrower or any other person or party or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of the Lender in favor of the Borrower or any
other person or party.  Any payment on account of or reacknowledgment of the
Debt by the Borrower, or any other party liable therefor, shall be deemed to be
made on behalf of the undersigned and shall serve to start anew the statutory
period of limitations applicable to the Debt.

 

10.                                 Each reference herein to the Lender shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Guaranty shall also inure.  Each reference herein to the undersigned shall
be deemed to include the successors and assigns of the undersigned, all of whom
shall be bound by the provisions of this Guaranty, provided, however, that the
undersigned shall in no event nor under any circumstance have the right, without
obtaining the prior written consent of the Lender, to assign or transfer the
undersigned’s obligations and liabilities under this Guaranty, in whole or in
part, to any other person, party or entity.

 

11.                                 The term “undersigned” as used herein shall,
if this Guaranty is signed by more than one party, unless otherwise stated
herein, mean the “undersigned and each of them” and each undertaking herein
contained shall be their joint and several undertaking.  If this Guaranty is
signed by more than one party, all singular references to the undersigned shall
be deemed to be plural.  If any party hereto shall be a partnership, the
agreements and obligations on the part of the undersigned herein contained shall
remain in force and application notwithstanding any

 

4

--------------------------------------------------------------------------------


 

changes in the individuals composing the partnership and the term “undersigned”
shall include any altered or successive partnerships, but the predecessor
partnerships and their partners shall not thereby be released from any
obligations or liability hereunder.  If any party hereto shall be a corporation,
the agreements and obligations on the part of the undersigned herein contained
shall remain in force and application notwithstanding the merger, consolidation,
reorganization or absorption thereof, and the term “undersigned” shall include
such new entity, but the old entity shall not thereby be released from any
obligations or liabilities hereunder.

 

12.                                 No delay on the part of the Lender in
exercising any right or remedy under this Guaranty or failure to exercise the
same shall operate as a waiver in whole or in part of any such right or remedy. 
No notice to or demand on the undersigned shall be deemed to be a waiver of the
obligations of the undersigned or of the right of the Lender to take further
action without notice or demand as provided in this Guaranty.  No course of
dealing between the undersigned and the Lender shall change, modify or
discharge, in whole or in part, this Guaranty or any obligations of the
undersigned hereunder.

 

13.                                 This Guaranty may only be modified, amended,
changed or terminated by an agreement in writing signed by the Lender and the
undersigned.  No waiver of any term, covenant or provision of this Guaranty
shall be effective unless given in writing by the Lender and if so given by the
Lender shall only be effective in the specific instance in which given.  The
execution and delivery hereafter to the Lender by the undersigned of a new
instrument of guaranty or any reaffirmation of guaranty, of whatever nature,
shall not terminate, supersede or cancel this instrument, unless expressly so
provided therein, and all rights and remedies of the Lender hereunder or under
any instrument of guaranty hereafter executed and delivered to the Lender by the
undersigned shall be cumulative and may be exercised singly or concurrently.

 

14.                                 The undersigned acknowledges that this
Guaranty and the undersigned’s obligations under this Guaranty are and shall at
all times continue to be absolute, irrevocable and unconditional in all
respects, and shall at all times be valid and enforceable irrespective of any
other agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this Guaranty and the obligations of the undersigned
under this Guaranty or the obligations of any other person or party (including,
without limitation, the Borrower) relating to this Guaranty or the obligations
of the undersigned hereunder or otherwise with respect to the Debt, including,
but not limited to, a foreclosure of the Deed of Trust or the realization upon
any other collateral given, pledged or assigned as security for all or any
portion of the Debt, or the filing of a petition under Title 11 of the United
States Code with regard to the Borrower or the undersigned, or the commencement
of an action or proceeding for the benefit of the creditors of the Borrower or
the undersigned, or the obtaining by the Lender of title to, respectively, the
premises encumbered by the Deed of Trust or any other collateral given, pledged
or assigned as security for the Debt by reason of the foreclosure or enforcement
the Deed of Trust or any other pledge or security agreement, the acceptance of a
deed or assignment in lieu of foreclosure or sale, or otherwise.  This Guaranty
sets forth the entire agreement and understanding of the Lender and the
undersigned with respect to the matters covered by this Guaranty and the
undersigned acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to this Guaranty or with
respect to the obligations of the undersigned under this Guaranty, except those
specifically set forth in this Guaranty.

 

5

--------------------------------------------------------------------------------


 

15.                                 This Guaranty has been validly authorized,
executed and delivered by the undersigned.  The undersigned represents and
warrants to the Lender that it has the corporate or other organizational power
to do so and to perform its obligations under this Guaranty and this Guaranty
constitutes the legally binding obligation of the undersigned fully enforceable
against the undersigned in accordance with the terms hereof.  The undersigned
further represents and warrants to the Lender that:

 

(a)                                  neither the execution and delivery of this
Guaranty nor the consummation of the transactions contemplated hereby nor
compliance with the terms and provisions hereof will violate any applicable
provision of law or any applicable regulation or other manifestation of
governmental action; and

 

(b)                                 all necessary approvals, consents, licenses,
registrations and validations of any governmental regulatory body, including,
without limitation, approvals required to permit the undersigned to execute and
carry out the provisions of this Guaranty, for the validity of the obligations
of the undersigned hereunder and for the making of any payment or remittance of
any funds required to be made by the undersigned under this Guaranty, have been
obtained and are in full force and effect.

 

16.                                 Notwithstanding any payments made by the
undersigned pursuant to the provisions of this Guaranty, the undersigned
irrevocably waives all rights to enforce or collect upon any rights which it now
has or may acquire against the Borrower either by way of subrogation, indemnity,
reimbursement or contribution for any amount paid under this Guaranty or by way
of any other obligations whatsoever of the Borrower to the undersigned, nor
shall the undersigned file, assert or receive payment on any claim, whether now
existing or hereafter arising, against the Borrower in the event of the
commencement of a case by or against the Borrower under Title 11 of the United
States Code.  In the event either a petition is filed under said Title 11 of the
United States Code with regard to the Borrower or the commencement of an action
or proceeding for the benefit of the creditors of the Borrower, this Guaranty
shall at all times thereafter remain effective in regard to any payments or
other transfers of assets to the Lender received from or on behalf of the
Borrower prior to notice of termination of this Guaranty and which are or may be
held voidable on the grounds of preference or fraud, whether or not the Debt has
been paid in full.  The provisions of this paragraph 16 shall survive the term
of this Guaranty and the payment in full of the Debt and all other Liabilities.

 

17.                                 Any notice, request or demand given or made
under this Guaranty shall be in writing and shall be given in the manner and to
the notice parties set forth in the Loan Agreement.

 

18.                                 This Guaranty is, and shall be deemed to be,
a contract entered into under and pursuant to the laws of the State of New York
and shall be in all respects governed, construed, applied and enforced in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.  The undersigned acknowledges and agrees that this
Guaranty is, and is intended to be, an instrument for the payment of money only,
as such phrase is used in

 

6

--------------------------------------------------------------------------------


 

§3213 of the Civil Practice Law and Rules of the State of New York, and the
undersigned has been fully advised by its counsel of the Lender’s rights and
remedies pursuant to said §3213.

 

19.                                 The undersigned agrees to submit to personal
jurisdiction in the State of New York in any action or proceeding arising out of
this Guaranty.  In furtherance of such agreement, the undersigned hereby agrees
and consents that without limiting other methods of obtaining jurisdiction,
personal jurisdiction over the undersigned in any such action or proceeding may
be obtained within or without the jurisdiction of any court located in New York
and that any process or notice of motion or other application to any such court
in connection with any such action or proceeding may be served upon the
undersigned by registered or certified mail to, or by personal service at, the
last known address of the undersigned, whether such address be within or without
the jurisdiction of any such court.  The undersigned hereby further agrees that
the venue of any litigation arising in connection with the Debt or in respect of
any of the obligations of the undersigned under this Guaranty, shall, to the
extent permitted by law, be in New York County.  Nothing in this paragraph shall
limit the right of the Lender to bring an action or proceeding arising out of
the Guaranty in any other jurisdiction.

 

20.                                 The undersigned absolutely, unconditionally
and irrevocably waives any and all right to assert or interpose any defense
(other than the final and indefeasible payment in full of the Debt), setoff,
counterclaim or crossclaim of any nature whatsoever with respect to this
Guaranty or the obligations of the undersigned under this Guaranty, or the
obligations of any other person or party (including without limitation, the
Borrower) relating to this Guaranty, or the obligations of the undersigned
hereunder or otherwise with respect to the Line of Credit in any action or
proceeding brought by the Lender to collect the Debt, or any portion thereof, or
to enforce the obligations of the undersigned under this Guaranty (provided,
however, that the foregoing shall not be deemed a waiver of the right of the
undersigned to assert any compulsory counterclaim maintained in a court of the
United States, or of the State of New York if such counterclaim is compelled
under local law or rule of procedure, nor shall the foregoing be deemed a waiver
of the right of the undersigned to assert any claim which would constitute a
defense, setoff, counterclaim or crossclaim of any nature whatsoever against the
Lender in any separate action or proceeding).  The undersigned hereby undertakes
and agrees that this Guaranty shall remain in full force and effect for all of
the obligations and liabilities of the undersigned hereunder, notwithstanding
the maturity of the Advances or termination of the Commitment (as defined in the
Loan Agreement), whether by acceleration, scheduled maturity or otherwise.

 

21.                                 No exculpatory provisions which may be
contained in the Note, the Deed of Trust or in any other Loan Document shall in
any event or under any circumstances be deemed or construed to modify, qualify,
or affect in any manner whatsoever the obligations and liabilities of the
undersigned under this Guaranty.

 

22.                                 The obligations and liabilities of the
undersigned under this Guaranty are in addition to the obligations and
liabilities of the undersigned under the Other Guaranties (as hereinafter
defined).  The discharge of the undersigned’s obligations and liabilities under
any one or more of the Other Guaranties by the undersigned or by reason of
operation of law or otherwise shall in no event or under any circumstance
constitute or be deemed to constitute a discharge, in whole or in part, of the
undersigned’s obligations and liabilities under this Guaranty.  Conversely,

 

7

--------------------------------------------------------------------------------


 

the discharge of any of the undersigned’s obligations and liabilities under this
Guaranty by the undersigned or by reason of operation of law or otherwise shall
in no event or under any circumstance constitute or be deemed to constitute a
discharge, in whole or in part, of the undersigned’s obligations and liabilities
under any of the Other Guaranties.  The term “Other Guaranties” as used herein
shall mean any other guaranty of payment, guaranty of performance, completion
guaranty, indemnification agreement or other guaranty or instrument creating any
obligation or undertaking of any nature whatsoever (other than this Guaranty)
now or hereafter executed and delivered by the undersigned to the Lender in
connection with the Line of Credit.

 

23.                                 This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of guaranty.

 

24.                               The undersigned hereby irrevocably and
unconditionally waives, and the Lender by its acceptance of this Guaranty
irrevocably and unconditionally waives, any and all right to trial by jury in
any action, suit or counterclaim arising in connection with, out of or otherwise
relating to this Guaranty.

 

 

[Remainder of page left intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty the day and
year first above set forth.

 

 

 

THE SMITH & WOLLENSKY RESTAURANT
GROUP, INC.

 

 

 

 

 

By:

/S/ ALAN M. MANDEZ

 

 

 

Name: ALAN M. MANDEZ

 

 

Title: SECRETARY

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 30th day of January in the year 2004 before me, the undersigned, a Notary
Public in and for said State, personally appeared ALAN M. MANDEZ, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

/S/ MARIA A. CHANG

 

 

Notary Public NOTARIZED

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Advances:  The term “Advances” as used in this Guaranty shall have the meaning
assigned to such term in the Loan Agreement.

 

Deed of Trust: The term “Deed of Trust” as used in this Guaranty shall have the
meaning assigned to such term in the Loan Agreement.

 

Loan Agreement:  The term “Loan Agreement” as used in this Guaranty shall mean
that  certain Line of Credit Agreement, of even date herewith, entered into
among the Borrower, The Smith & Wollensky Restaurant Group, Inc. and the Lender,
together with any and all modifications, supplements, replacement or
substitutions therefor as may exist from time to time.

 

Loan Documents:  The term “Loan Documents” as used in this Guaranty shall have
the meaning assigned to such term in the Loan Agreement.

 

Note:  The term “Note” as used in this Guaranty shall mean the Promissory Note,
of even date herewith, referred to in the Loan Agreement, together with any and
all modifications, supplements, replacements or substitutions therefor as may
exist from time to time.

 

--------------------------------------------------------------------------------
